 !624DECISIONSOF NATIONALLABOR RELATIONS BOARD1.United Brotherhood of Carpenters & Joiners of America, LocalUnion No. 978, AFL-CIO; International Hod Carriers, Building &Common Laborers Union of America, Local No. 676, AFL-CIO; andUnited Association of Journeymen & Apprentices of the Plumbing:andPipefitting Industry of the U. S. & Canada, Local No. 178,AFL-CIO, and their agents are not, and have not been lawfully en-titled to force or require Markwell & Hartz Contractors to assign thedisputed work to their members rather than to the employees assignedto that work by Markwell & Hartz Contractors, who are not mem-bers of the said Respondents.2.Within ten (10) days from the date of this Decision and Determi-nation of Dispute, Respondents Local 978 of the Carpenters, Local 676,of the Laborers, and Local 178 of the Plumbers (Pipefitters) shallnotify, in writing, the Regional Director for the Seventeenth Regionof the National Labor Relations Board whether or not they will re-frain from forcing or requiring Markwell & Hartz Contractors, by-meansproscribed by Section 8 (b) (4) (D) of the Act,to assign theworkin dispute on their projects in Springfield, Missouri,to theirmembersrather than to employeesassignedto that work by Markwell.&Hartz Contractors, who are not members of the Respondent Unions.3.Notice of hearing as to the International Union of OperatingEngineers,Hoistingand Portable Local No. 16-16B, AFL-CIO, here-tofore issuedherein, be, and it hereby is quashed.CHAIRMANLEEDOM and MEMBER BEANtook no part in theconsidera-tion of the above Decision and Determination of Dispute.Drennon Food Products Co.andLocal 60, Bakery & Confection-ery Union,'Petitioner.Case No. 10-RC-3832. April 25,1958DECISION AND ORDERFollowing an election conducted on May 9, 1957,pursuant to a,stipulation for certification upon consent election,the Petitioner was,certified on May 17, 1957,as the collective-bargaining representativeof the Employer's employees in the agreed appropriate unit.There-after, under date of March 8, 1958,Local Union#60, AmericanBakery and Confectionery Workers InternationalUnion, AFL-CIO,herein called the Moving Party, filed with the Board its motion foramendment of certification,alleging in substance that on December12, 1957, Bakery and Confectionery Workers International Union,hereincalled BCW,was expelledfrom the AFL-CIO which there-1The Board having been notified by the AFL-CIO that it deems the Bakery Workers'certificate of affiliation revoked by convention action, the identification of the Petitioneris hereby amended.120 NLRB No. 88. JOHN W. GALBREATH & CO.625upon issued a charter to American Bakery and Confectionery WorkersInternational Union, AFL-CIO, herein called ABC; that on Decem-ber 21, 1957, the membership of Local 60 voted to disaffiliate fromBCW and to affiliatewith ABC; and that a charter was thereafterissued to the Local as Local Union #60, ABC. On the basis of theforegoing allegations, the Moving Party asserts that it is the sameentity as, and a continuation of, the Petitioner herein and that thecertification heretofore issued in this proceeding should therefore beamended to reflect the change in name of the certified representative.The Employer and BCW have filed statements in opposition to themotion. Subsequently, BCW withdrew it opposition.It is clear from the foregoing that the allegations contained in themoving party's motion constitute an attempt to raise a question con-cerning representation which the Moving Party requests that we re-solve by amending the certification.However, as the Board hasexplicitly stated,2 "both the Act and the Board's policy require thatsuch matters be determined through a petition and secret ballot ofthe employees concerned." In accordance with established Boardpolicy, we shall therefore deny the motion.[The Board denied the motion for amendment of certification.]a 11'eatherheadCompany of Antwerp,106 NLRB 1266,1267; see alsoR.M Hollings-head Corporation,111 NLRB 840,and cases cited therein.John W.Galbreath,d/b/a John W. Galbreath&Co.andUnitedBrotherhood of Carpenters and Joiners of America,CarpentersDistrict Council of Pittsburgh and Vicinity,AFL-CIO, Peti-tioner.Case No. 6-RC-1980. April 25, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before H. G. Borchardt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds : The Petitionerseeks a craft unit of 4 carpenters who are part of a group of some 300office building service and maintenance employees employed by theEmployer in managing "525 William Penn Place," an office buildingin Pittsburgh, Pennsylvania.The Employer contends that its operations do not meet the Board'sjurisdictional standards.The Employer's basic business involves real' The request for oral argument by the Employer is hereby denied as the record andbriefs in our opinion adequately present the issues and the positions of the parties.120 NLRB No. 84.483142-59-vol. 120- 41